Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 06/22/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 34 refers to the cancelled claim 23 which makes the claim indefinite because the claim is incomplete.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 22, 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Adrian et al. ("Effects of bioactive liposomes on cultured hepatic stellate cells and liver fibrosis in bile duct ligated rats", 2006, presented in IDS) in view of Lieber (USP 5,284,835A), Perkins et al. (US 2008/0107723A1) and Niitsu et al. (US PG pub. 2013/0171127A1).
Adrian et al. evaluate effect of liposomes containing the bioactive lipid dilinoleoylphosphatidylcholine (DLPC) on hepatic stellate cells activation and liver fibrosis. The reference teaches that the bioactive drug carriers modulate the activity of all liver cells during liver fibrosis, see abstract and page 65, paragraph 4th. Adrian teaches DLPC acts as an antioxidant, see page 74, paragraph 1. Thus DLPC also acts as an antioxidant. Adrian teaches total PC at a concentration of 320nmol/ml (see page 65, second paragraph). Adrian further teaches the antioxidant is a lipid soluble antioxidant, by incorporating the bioactive phospholipid DLPC in the bilayer of liposomes we made an attempt to design a drug carrier system which, when properly targeted, could simultaneously deliver an encapsulated antifibrotic drug as well as the bioactive lipid to the HSC, hepatic stellate cells population in fibrotic livers, see page 74, paragraph 2. Cholesterol is taught to be used under materials and methods on page 63. Adrian also teaches use of POPC lipid, see page 73.
Lieber discloses use of dilinoleoylphosphatidylcholine (DLPC) for treatment and prevention of cirrhosis and fibrosis in the liver, see title. Lieber teaches use of about 1 to 3 grams of DLPC, see claim 2.

Perkins teaches treating cystic fibrosis by administering a liposomal composition, see abstract. Perkins teaches that the liposomal formulation comprises lipids such as dipalmitoylphophatidylcholine (DPPC), palmitoylstearoylphosphatidyl -choline (PSPC) and egg phosphatidylcholine, phopshatidylkcholine, soy phopshatidylcholine etc. and their combinations thereof, see [0016] and [0025]. The liposomal formulation comprises 500mg of DPPC and 250mg of cholesterol, see [0018]. The liposomal composition is at aqueous concentration of 10-100mg/ml, see [0020]. The lipid formulation is useful in treating pulmonary distress, see [0070]. The lipid formulation additionally comprise a peptide protein, see [0070]. Use of 40% DPPC is taught in [0107].
Niitsu et al. teaches composition for regenerating normal tissue from fibrotic tissue, see title. The reference teaches liposomal use comprising phospholipids such as DPPC and DLPC along with cholesterol, for treating liver fibrosis, see [0199] and [0430].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized DPPC into the composition of Adrian et al. One of ordinary skill would have been motivated to do so because Perkins teaches use of DPPC along with cholines for treating cystic fibrosis and Niitsu teaches use of DPPC and DLPC for treating liver fibrosis. Adrian does not teach the claimed concentration in terms of mg/mL, thus Adrian does not teach lipid at 1 to 100 mg/ml in the liposome. However, it would have been obvious to a person having ordinary skill in the art to measure the concentration in terms of mg/mL then further to utilize liposomes which comprise lipid at 1 mg/mL by routine experimentation in order to optimize the activity of the composition for commercial application and for treating fibrosis.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Adrian et al. ("Effects of bioactive liposomes on cultured hepatic stellate cells and liver fibrosis in bile duct ligated rats", 2006, presented in IDS) in view of Lieber (USP 5,284,835A), Perkins et al. (US 2008/0107723A1) and Niitsu et al. (US PG pub. 2013/0171127A1) and further in view of Hasegawa et al. (Aliment Pharmacol Ther 2001:15:1667-1672, presented in IDS). 
Adrian does not teach use of vitamin E.
Hasegawa teaches use of tocopherol, vitamin E in decreasing liver fibrosis, see the whole article and result.
It would have been obvious to one of ordinary skill before the effective filing date of he claimed invention to have utilized vitamin E into the composition of Adrain et al. for treating liver fibrosis motivated by the teachings of Hasegawa et al.
Applicant’s arguments are moot in view of new rejections made above necessitated by claim amendments.
Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612